Filed 5/20/14 P. v. Peralta CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B248394
                                                                          (Super. Ct. No. 2010034214)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JOSEPH PERALTA,

     Defendant and Appellant.



                   Appellant Joseph Peralta was charged with second degree commercial
burglary (Pen. Code, § 459),1 assault with a firearm (§ 245, subd. (a)(2)), unlawful
transfer of a firearm (former § 12072, subd. (d)), dissuading a witness from testifying (§
136.1, subd. (a)(1)), and four counts of street terrorism (§ 186.22, subd. (a)). Appellant
also was charged with personally using a firearm in committing the assault (§§ 1203.06,
subd. (a)(1), 12022.5), committing the assault for the benefit of a criminal street gang
(§ 186.22, subd. (b)(1)), and having suffered a prior strike conviction (§§ 667, subds.
(a)(1), (c)(1), (e)(1), 1170.12, subds. (a)(1), (c)(1)). In exchange for a negotiated
sentence, appellant waived his trial rights and pled guilty to the burglary, assault, and




         1 All statutory references are to the Penal Code.
unlawful transfer charges, and admitted the gun use and prior conviction allegations.2 On
motion of the district attorney and pursuant to the plea bargain, the trial court dismissed
the remaining charges.
              Pursuant to the plea agreement, appellant was sentenced to an aggregate
term of 17 years 8 months in state prison. Appellant filed a timely notice of appeal and
obtained a certificate of probable cause. He contends that the trial court erroneously
denied his motion to withdraw his plea. We disagree and affirm.
                                          FACTS
              The facts underlying appellant's convictions are not relevant to the issue
raised on appeal, so we need not discuss them in detail. At the preliminary hearing, the
prosecution presented evidence that appellant stole approximately $150 from the Perfect
Party store in Oxnard with preplanned assistance from a friend, Jessica Velasco, who
worked there. Appellant entered the store, approached Velasco at the cash register, and
told her to give him the money, gesturing toward his waistband as if to indicate that he
had a gun. Velasco later confessed her involvement in the burglary when confronted by
the police with a series of incriminating text messages.
              Around two weeks later, appellant, a member of the El Rio Trouble gang,
fired two rounds from a shotgun at a vehicle driven by Julio Hurtado, a member of the
rival Can't Stop Rascals (KS) gang. A nearby resident heard the shots. Appellant sent
text messages at the time of the shooting to a friend who lived nearby, stating that he "hit
the car" and referencing Hurtado's gang moniker, Striker. Appellant's associate Charlie
Cervantes told the police that he was driving appellant that evening and observed
appellant shoot at a vehicle after recognizing its occupants as KS gang members.
              The following month, appellant—then in custody on other charges—
arranged for the sale of a .22-caliber revolver to a confidential informant. After being




       2 Appellant also admitted the street gang allegation, but the prosecution dismissed
it pursuant to section 1385, subdivision (c).
                                                2
released from jail, the informant acquired the gun from Cervantes in exchange for $100
in bills whose serial numbers the police had recorded. Subsequently, Cervantes' mother
deposited $40 of this cash at the jail for appellant.
              Subsequent to being held to answer, appellant entered into a plea agreement
on three of the charges and enhancements for a stipulated sentence of 17 years 8 months.
He could have received a term of 25 years 8 months. Prior to sentencing, appellant filed
a self-prepared motion to withdraw his plea,3 which the trial court denied after a
hearing.4
                                        DISCUSSION
              Appellant asserts that defense counsel refused to share with him police
reports containing information that would have caused him to reject the plea agreement
and stand trial. Appellant also claims that his counsel improperly pressured him to accept
the plea agreement. The trial court concluded that appellant had failed to show good
cause for relief. The court found that appellant's statements in support of his motion to
withdraw were "diametrically opposed to" the statements he had signed in the plea
agreement. The court also pointed out that appellant's grounds for withdrawing his plea
were vague, general statements that fell far short of the requisite clear and convincing
evidence. (See People v. Williams (1998) 17 Cal. 4th 148, 166.) In particular, appellant




        3 Defense counsel submitted the motion on appellant's behalf but did not believe
that grounds existed for the requested relief. The court, expressing strong reservations
about the propriety of allowing appellant to proceed pro per while retaining his appointed
counsel, treated this motion as a signed declaration and allowed the prosecution to cross-
examine appellant as to its factual assertions. Although a trial court has discretion to
allow a represented criminal defendant to participate in the presentation of his case,
"[s]uch an arrangement should not be permitted except upon a substantial showing that it
will 'promote justice and judicial efficiency in the particular case.'" (People v.
Kirkpatrick (1994) 7 Cal. 4th 988, 1004, disapproved on other grounds in People v.
Doolin (2009) 45 Cal. 4th 390, 421 & fn. 22.)
        4 With appellant's consent and over the prosecution's objections, a different judge
than the one who entered appellant's guilty plea ruled on his motion. (See People v. Batt
(1994) 24 Cal. App. 4th 1044, 1046–1049 [sanctioning this procedure].)
                                               3
failed to identify any specific piece of information in the police reports that would have
affected his pleading decision. The trial court did not abuse its discretion in denying
appellant's motion. (See People v. Fairbank (1997) 16 Cal. 4th 1223, 1254.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                          PERREN, J.


We concur:




              GILBERT, P. J.




              YEGAN, J.




                                             4
                               Donald D. Coleman, Judge
                           Superior Court County of Ventura




             California Appellate Project, Jonathan B. Steiner, Richard B. Lennon,
under appointment by the Court of Appeal; Joseph Peralta, in pro. per., for Defendant and
Appellant.
             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, James William
Bilderback II, Supervising Deputy Attorney General, Alene M. Games, Deputy Attorney
General, for Plaintiff and Respondent.




                                           5